     Case 2:20-cv-00108-RJS Document 22 Filed 09/15/20 PageID.94 Page 1 of 10




                           IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF UTAH


    MEAGAN DEADRICH,
                                                        MEMORANDUM DECISION AND
             Plaintiff,                                 ORDER GRANTING MOTION TO
                                                                 DISMISS
    v.
    SALT LAKE COUNTY, a political                              Case No. 2:20-cv-00108
    subdivision of the State of Utah; ROSIE
    RIVERA, Salt Lake County Sheriff; and                   Chief Judge Robert J. Shelby
    DOES 1-10, inclusive,
             Defendants.


           This action concerns medical care Plaintiff Meagan Deadrich received while in custody at

the Salt Lake County Metro Jail. Plaintiff brings causes of action for municipal and individual

liability under 42 U.S.C. § 1983 against Defendants Salt Lake County, Salt Lake County Sheriff

Rosie Rivera, and Does 1-10.1 Defendants Salt Lake County and Rivera filed a Rule 12(b)(6)

Motion to Dismiss, arguing Plaintiff has failed to state a claim against the County and Rivera.2

For the reasons explained below, Defendants’ Motion is GRANTED.




1
    See dkt. 6.
2
    See dkt. 13.

                                                  1
     Case 2:20-cv-00108-RJS Document 22 Filed 09/15/20 PageID.95 Page 2 of 10



                                                BACKGROUND3

            In February 2018, Plaintiff was booked into Salt Lake County Metro Jail.4 Plaintiff was

approximately 26 weeks pregnant at the time of booking.5 Plaintiff did not receive any standard

prenatal care while in custody.6

            At some unidentified point while she was in custody, Plaintiff began to bleed from her

uterus.7 Plaintiff requested medical care but received none.8 Jail staff told Plaintiff that uterine

bleeding was normal and that her only recourse was to lie down and rest.9 Plaintiff continued to

bleed heavily for approximately two weeks.10 Plaintiff again requested medical care but

continued to receive none.11 On March 7, 2018, Plaintiff was taken to the hospital, where it was

discovered that her unborn child had died.12 Plaintiff required surgery to have her uterus

removed and is no longer able to bear children.13

            Plaintiff filed this suit on February 20, 2020, and filed on March 31, 2020 a First

Amended Complaint (FAC).14 On June 8, 2020, Defendants Salt Lake County and Rivera filed a

Motion to Dismiss, arguing the FAC fails to state a claim upon which relief can be granted.15


3
 Because this case is before the court on a Rule 12(b)(6) motion to dismiss, the court accepts as true all well-
pleaded factual allegations in the complaint. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).
4
    Dkt. 6 ¶ 17.
5
    Dkt. 6 ¶ 17.
6
 Dkt. 6 ¶ 19. The FAC defines “standard prenatal care” to include “monthly and weekly check-ups, standard tests,
and routine ultrasounds.” Dkt. 6 ¶ 46.
7
    Dkt. 6 ¶ 21.
8
    Dkt. 6 ¶ 22.
9
    Dkt. 6 ¶ 23.
10
     Dkt. 6 ¶ 26.
11
     Dkt. 6 ¶ 26.
12
     Dkt. 6 ¶ 31.
13
     Dkt. 6 ¶¶ 33–34.
14
     Dkt. 2; dkt. 6.
15
     Dkt. 13.

                                                           2
     Case 2:20-cv-00108-RJS Document 22 Filed 09/15/20 PageID.96 Page 3 of 10



                                               LEGAL STANDARD

            Federal Rule of Civil Procedure 8(a)(2) requires a complaint to include “a short and plain

statement of the claim showing that the pleader is entitled to relief.”16 Under Rule 12(b)(6), a

court must dismiss causes of action that “fail[] to state a claim upon which relief can be

granted.”17 To survive a Rule 12(b)(6) motion to dismiss, “a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its face.”18 A claim

is plausible on its face “when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.”19 When evaluating

a motion to dismiss, the court “accept[s] all well-pleaded facts [in the complaint] as true and

view[s] them in the light most favorable to the plaintiff.”20 However, the court will not accept as

true “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

statements.”21 The reviewing court is required to “draw on its judicial experience and common

sense” to evaluate whether the well-pleaded facts state a plausible claim for relief.22 “Though a

complaint need not provide detailed factual allegations, it must give just enough factual detail to

provide [defendants] fair notice of what the . . . claim is and the grounds upon which it rests.”23




16
     Fed. R. Civ. P. 8(a)(2).
17
     Fed. R. Civ. P. 12(b)(6).
18
     Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation omitted).
19
     Id.
20
     Jordan-Arapahoe, LLP v. Bd. of Cty. Comm’rs, 633 F.3d 1022, 1025 (10th Cir. 2011) (citation omitted).
21
     Iqbal, 556 U.S. at 678.
22
     Id. at 679.
23
  Warnick v. Cooley, 895 F.3d 746, 751 (10th Cir. 2018) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555
(2007)) (internal quotation marks omitted).

                                                             3
     Case 2:20-cv-00108-RJS Document 22 Filed 09/15/20 PageID.97 Page 4 of 10



                                                    ANALYSIS

           Plaintiff asserts causes of action against Defendants Salt Lake County and Rivera under

42 U.S.C. § 1983, which provides in relevant part:

           Every person who, under color of any statute, ordinance, regulation, custom, or
           usage, of any State . . . subjects, or causes to be subjected, any citizen of the United
           States or other person within the jurisdiction thereof to the deprivation of any rights,
           privileges, or immunities secured by the Constitution and laws, shall be liable to
           the party injured in an action at law, suit in equity, or other proper proceeding for
           redress.24

Defendants argue the FAC fails to state a claim under § 1983 against either the County or

Rivera.25 The court addresses each argument in turn.

                                         I. MUNICIPAL LIABILITY

           Plaintiff asserts two causes of action against Salt Lake County for municipal liability

under § 1983. The first is premised on the County’s alleged failure to provide Plaintiff with

standard prenatal care in violation of the Eighth and Fourteenth Amendments.26 The second is

premised on the County’s alleged failure to provide Plaintiff with proper medical care

concerning her uterine bleeding in violation of the Eighth and Fourteenth Amendments.27 The

County argues Plaintiff’s claims, as pleaded, fail to state a claim upon which relief can be

granted.28 The court agrees.

           A municipality may be liable under § 1983 if “the [municipality] itself ‘subjects’ a person

to a deprivation of rights or ‘causes’ a person ‘to be subjected’ to such deprivation.”29 But a



24
     42 U.S.C. § 1983.
25
  Defendants’ Motion does not seek dismissal of the claims against Does 1-10. Thus, the court does not address
those claims herein.
26
     Dkt. 6 ¶¶ 37–51.
27
     Dkt. 6 ¶¶ 52–67.
28
     Dkt. 13 at 4–9.
29
     Connick v. Thompson, 563 U.S. 51, 60 (2011).

                                                        4
     Case 2:20-cv-00108-RJS Document 22 Filed 09/15/20 PageID.98 Page 5 of 10



municipality is liable only for its own acts, and it cannot be held vicariously liable under § 1983

for its employees’ actions.30 To that end, “to prove a § 1983 claim against a municipality, a

plaintiff must show the existence of a municipal policy or custom which directly caused the

injury.”31 A municipal policy or custom can take a number of forms and “includes a formal

regulation or policy statement, an informal custom that amounts to a widespread practice,

decisions of municipal employees with final policymaking authority, ratification by final

policymakers of the decisions of subordinates to whom authority was delegated, and the

deliberately indifferent failure to adequately train or supervise employees.”32

           The County argues Plaintiff has failed to identify an official policy or custom that would

subject it to municipal liability under § 1983.33 In response, Plaintiff argues the County “knew

that pregnant women required different medical care than was currently being provided, yet they

did nothing about it” and “the failure to create a policy where one is desperately needed is

sufficient” to prove the existence of a municipal policy that caused the injury.34 In short,

Plaintiff seeks to prove the existence of a municipal policy or custom through the County’s




30
     Id.
31
     Pyle v. Woods, 874 F.3d 1257, 1266 (10th Cir. 2017).
32
     Id.
33
     Dkt. 13 at 5.
34
  Dkt. 18 at 3. The constitutional injury asserted under both causes of action is the denial of Plaintiff’s Eighth
Amendment right to adequate medical care under Estelle v. Gamble, 429 U.S. 97, 104 (197) (“We therefore
conclude that deliberate indifference to serious medical needs of prisoners constitutes the ‘unnecessary and wanton
infliction of pain,’ proscribed by the Eighth Amendment.”).

                                                            5
     Case 2:20-cv-00108-RJS Document 22 Filed 09/15/20 PageID.99 Page 6 of 10



inaction. In the court’s estimation, Plaintiff has failed to plead sufficient factual allegations in

support of her theory.35

         As the Tenth Circuit has explained, when a plaintiff in a § 1983 action “is attempting to

prove a custom or policy by the Defendants’ failure to act, he must plausibly allege there is a

pattern of deliberate indifference to situations like his.”36 Here, the FAC does not plausibly

allege there exists a pattern of deliberate indifference to situations like Plaintiff’s. The FAC

alleges in conclusory fashion, “[t]here has . . . been a consistent pattern of behavior in which

Defendant County has refused to adequately give inmates adequate prenatal care.”37 But it does

not contain any factual support for the conclusion that the County has exhibited a “pattern” of

failing to provide adequate prenatal care. The FAC does not, for example, identify any other

instances in which an inmate received inadequate prenatal care.38 Instead, it contains only facts

concerning Plaintiff’s own treatment while in custody. Without more, the court cannot


35
   It is worth noting that Plaintiff does not identify any written or official policy concerning the County’s provision
of medical care to pregnant inmates. To be sure, the FAC alleges “it . . . is the official policy and custom of the Salt
Lake County Jail . . . to inadequately provide prenatal care to pregnant inmates” and “[u]pon information and belief,
it was the official policy and custom of the Salt Lake County Jail . . . to inadequately treat pregnant inmates.” Dkt. 6
¶¶ 44, 65. But these allegations are nothing more than a formulaic recitation of the elements of a § 1983 claim and
are—standing alone—insufficient to satisfy Twombly’s pleading standard. See Pyle, 874 F.3d at 1266 (“Here, the
district court concluded Jones’s complaint failed to adequately allege either a municipal policy, or a link between a
policy or custom and the alleged injury. Jones argues his complaint is sufficient because it contains an allegation it
was the policy of Cottonwood Heights to query employees’ prescription drug records without a warrant. It is true
Jones’s complaint does so allege, but this allegation is the type of ‘formulaic recitation of the elements of a cause of
action’ that is insufficient to meet the Twombly pleading standard.”).
36
   Sandberg v. Englewood, Colo., 727 F. App’x 950, 963 (10th Cir. 2018) (unpublished) (emphasis added). The
Tenth Circuit has further explained that, “[e]vidence of a pre-existing pattern of violations is only unnecessary in a
narrow range of circumstances, however rare, in which the unconstitutional consequences of a failure to train are
highly predictable and patently obvious.” Waller v. City & Cty. of Denver, 932 F.3d 1277, 1285 (10th Cir. 2019)
(citation omitted) (internal quotation marks omitted). Because neither party meaningfully addresses this exception
in their briefing, the court does not address it here.
37
  Dkt. 6 ¶ 43. The FAC contains several allegations to this effect. See, e.g., dkt. 6 ¶ 57 (“Upon information and
belief, there has been a continued pattern of behavior on behalf of the Defendant County in failing to treat critical
inmates and to specifically address the needs of pregnant inmates.”).
38
  In her Opposition, Plaintiff states “Ms. Deadrich . . . is not the first woman to lose a baby in the Salt Lake County
Jail, and until things change, she will not be the last,” dkt. 18 at 3, and “the jail failed to provide any [prenatal] care
whatsoever to Plaintiff and all the other women like her who have been, are, or will be incarcerated in the Salt Lake
County Jail,” dkt. 18 at 5–6. But the FAC contains no factual allegations to this effect.

                                                             6
     Case 2:20-cv-00108-RJS Document 22 Filed 09/15/20 PageID.100 Page 7 of 10



reasonably infer that the County’s inaction amounted to the existence of a policy to provide

inadequate treatment to pregnant inmates.39

                                         II. INDIVIDUAL LIABILITY

           Plaintiff asserts two causes of action against Rivera for individual liability under § 1983.

The first is premised on the alleged failure to provide Plaintiff with standard prenatal care, and

the second is premised on the alleged failure to provide Plaintiff with proper medical care

concerning her uterine bleeding.40 Rivera argues Plaintiff’s claims, as pleaded, fail to state a

claim upon which relief can be granted.41 The court agrees.

           “A § 1983 defendant sued in an individual capacity may be subject to personal liability

and/or supervisory liability.”42 Plaintiff’s individual capacity claim against Rivera is predicated

on a theory of supervisory liability.43 A plaintiff seeking to impose supervisory liability “must




39
  See Sandberg, 727 F. App’x at 964 (“Here, despite claiming to ‘specifically allege’ the policy or custom that
Englewood and its officials had in place, Sandberg’s complaint never sets out the text of any Englewood policy.
Nor does the complaint describe any prior incidents that would have established a pattern or practice on the part of
the city that could cause us to view subsequent inaction as evidence of a policy of deliberate indifference. Thus,
Sandberg’s complaint does not identify a custom or policy that the officers allegedly applied.”); see also Coffey v.
McKinley Cty., 504 F. App’x 715, 719 (10th Cir. 2012) (unpublished) (“One prior incident, even if it was a
constitutional violation sufficiently similar to put officials on notice of a problem, does not describe a pattern of
violations.”).
40
     Dkt. 6 ¶¶ 68–100.
41
  Dkt. 13 at 11–14. Rivera also argues the claims should be dismissed because they are best understood as claims
against Rivera in her official capacity, which would be foreclosed by Plaintiff’s claims against Salt Lake City. Dkt.
13 at 10 (citing Kentucky v. Graham, 473 U.S. 159, 165–66 (1985)). The FAC itself does not specify whether the
claims are brought against Rivera in her official or personal capacity, but Plaintiff’s Opposition clarifies that these
claims are asserted against Rivera in her personal capacity. Dkt. 18 at 6. Thus, the court will treat them as such.
42
     Brown v. Montoya, 662 F.3d 115, 1163 (10th Cir. 2011).
43
   The FAC does not allege that Rivera had any personal contact with Plaintiff or that Rivera had direct and
contemporaneous knowledge of Plaintiff’s treatment while in custody. Thus, Plaintiff’s claim against Rivera must
be premised on a theory of supervisory liability. See Cox v. Glanz, 800 F.3d 1231, 1248 (10th Cir. 2015) (“Ms.
Cox’s individual-capacity claim against Sheriff Glanz is predicated on a supervisory-liability theory. It is
undisputed that Sheriff Glanz had no personal contact with Mr. Jernegan or direct and contemporaneous knowledge
of Mr. Jernegan's treatment by Jail officials in July 2009.”). And Plaintiff’s Opposition confirms as much. Dkt. 18
at 7 (“Sheriff Rosie Rivera was in the unique position to make policy concerning the Salt Lake County Jail because
she is the Sheriff in charge of the department that oversees the jail.”).

                                                           7
     Case 2:20-cv-00108-RJS Document 22 Filed 09/15/20 PageID.101 Page 8 of 10



show an ‘affirmative link’ between the supervisor and the constitutional violation.”44 “The

requisite showing of an ‘affirmative link’ between a supervisor and the alleged constitutional

injury has ‘[come] to have three related prongs: (1) personal involvement, (2) sufficient causal

connection, and (3) culpable state of mind.’”45 Rivera argues the FAC fails to allege facts

sufficient to establish the first and third prongs.46 The court agrees, at least with respect to the

third prong.

           As an initial matter, the court notes the Tenth Circuit has—in dicta—suggested that a

plaintiff could satisfy the personal involvement prong by showing that the defendant “was

responsible for but failed to create policies” to protect a plaintiff’s constitutional rights.47 Here,

Plaintiff argues “Ms. Rivera was in the specific position to make changes regarding the lack of

policies ensuring proper pre-natal care, but she failed to do so.”48 The court need not determine

whether this allegation satisfies the personal involvement prong because, even if it did, the court

concludes Plaintiff’s claim fails on the third prong.

           “[T]o establish the third prong of the constitutional-violation analysis—culpable state of

mind—a § 1983 plaintiff alleging an Eighth Amendment violation must prove that the defendant

acted with deliberate indifference.”49 A showing of deliberate indifference requires that “the

official actually be ‘aware of facts from which the inference could be drawn that a substantial




44
     Estate of Booker v. Gomez, 745 F.3d 405, 435 (10th Cir. 2014) (citation omitted).
45
     Cox, 800 F.3d at 1248 (citation omitted).
46
     Dkt. 13 at 11–12; dkt. 20 at 6–7.
47
  Perry v. Durborow, 892 F.3d 1116, 1121–22 (10th Cir. 2018) (“Perry could satisfy the personal-involvement
requirement by showing that, e.g., Durborow was responsible for but ‘failed to create and enforce policies to protect’
her from the rape.”).
48
     Dkt. 18 at 6.
49
     Keith v. Koerner, 843 F.3d 833, 847–48 (10th Cir. 2016).

                                                            8
     Case 2:20-cv-00108-RJS Document 22 Filed 09/15/20 PageID.102 Page 9 of 10



risk of serious harm exists, and [the official] must also draw the inference.’”50 Thus, a plaintiff

must show: (1) the defendant had actual knowledge of facts from which an inference could be

drawn that a substantial risk of harm exists and (2) the defendant actually drew that inference.

The FAC falls short of making such a showing.

           As discussed above, the FAC does not allege facts showing a pattern of failure to provide

prenatal care to inmates. Consequently, the FAC does not allege facts showing that Rivera had

actual knowledge of any pattern or tendency of the Salt Lake County Jail to deny pregnant

inmates adequate medical care. At most, the FAC alleges that the Salt Lake County Jail has no

policies concerning or facilities for prenatal care.51 But the absence of policy or lack of facilities

alone does not support a reasonable inference that a substantial risk of harm existed. Indeed, it is

conceivable that inmates would receive adequate prenatal care even in the absence of official

policies concerning or facilities for prenatal care.52 Without more, the court cannot reasonably

infer that Rivera had actual knowledge of facts from which she could draw an inference that a

substantial risk of harm existed. Thus, the FAC fails to allege facts sufficient to show Rivera

acted with deliberate indifference and Plaintiff’s claims against Rivera must be dismissed.




50
  Id. (citation omitted). In her Opposition, Plaintiff seems to argue Rivera had actual knowledge of the risk of harm
because she is female, is a mother, and has made public promises to combat racial and gender bias. Dkt. 18 at 7.
The court finds these facts to be wholly irrelevant to its deliberate indifference analysis. And, in any event, these
factual allegations are not found in the FAC.
51
     Dkt. 6 ¶ 45.
52
   As Plaintiff argues in her Opposition, “[m]odern prenatal care has been around for decades” and it is “common
knowledge” that pregnant women require certain prenatal care such as “monthly well-checkups” or visits to the
doctor “if they begin to bleed during pregnancy.” Dkt. 18 at 5 (emphasis added). Thus, it is conceivable that Jail
staff would be aware of the medical needs of pregnant inmates even in the absence of an official policy concerning
prenatal care.

                                                          9
 Case 2:20-cv-00108-RJS Document 22 Filed 09/15/20 PageID.103 Page 10 of 10



                                         CONCLUSION

           For the reasons explained above, Defendants’ Motion to Dismiss53 is GRANTED.

Plaintiff’s claims against Defendants Salt Lake County and Rosie Rivera are DISMISSED

WITHOUT PREJUDICE. Should Plaintiff wish to file a Second Amended Complaint, she must

do so within sixty (60) days of this Order.

           SO ORDERED this 15th day of September 2020.


                                                BY THE COURT:



                                                ROBERT J. SHELBY
                                                United States Chief District Judge




53
     Dkt. 13.

                                                10
